                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


BETHANIE THOMAS,

               Plaintiff,
                                                      Case No. 2:19-cv-10572
       v.                                             Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the applications of Plaintiff Bethanie Thomas for

Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq.,

and Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §§

1381 et seq. Plaintiff appeals from the final decision of the Commissioner of Social Security

denying Plaintiff’s application. After careful consideration of the entire record, including the

entire administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal

Rules of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court

reverses the Commissioner’s decision and remands the action for further proceedings.

I.     PROCEDURAL HISTORY

       On April 21, 2015, Plaintiff filed applications for disability insurance benefits and

supplemental security income, alleging that she has been disabled since March 15, 2015. R. 201–

16, 81, 91. The applications were denied initially and upon reconsideration. R. 123–28, 136–41.

Plaintiff sought a de novo hearing before an administrative law judge. R. 142. Administrative

                                                 1
Law Judge Leonard Olarsch (“ALJ”) held a hearing on October 19, 2017, at which Plaintiff, who

was represented by counsel, appeared and testified, as did a vocational expert. R. 32–80. In a

decision dated March 22, 2018, the ALJ concluded that Plaintiff was not disabled within the

meaning of the Social Security Act from March 15, 2015, Plaintiff’s alleged disability onset date,

through the date of that decision. R. 18–25. That decision became the final decision of the

Commissioner of Social Security when the Appeals Council declined review on February 20,

2019. R. 1–6. Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g). ECF No. 1. On

September 12, 2020, Plaintiff consented to disposition of the matter by a United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil

Procedure. ECF No. 19; 1 see also ECF No. 21 (consent form with corrected signature). On

September 14, 2021, the case was reassigned to the undersigned. ECF No. 20. The matter is now

ripe for disposition.

II.     LEGAL STANDARD

        A.      Standard of Review

        In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565


 1
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

                                                 3
only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to

                                                   4
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, a court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §§
                                                 5
404.1520(a)(4), 416.920(a)(4). “The claimant bears the burden of proof at steps one through

four, and the Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc.

Sec., 631 F.3d 632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92

(3d Cir. 2007)).

        At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, then the inquiry ends because the

plaintiff is not disabled.

        At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If the plaintiff does not

have a severe impairment or combination of impairments, then the inquiry ends because the

plaintiff is not disabled. Otherwise, the ALJ proceeds to step three.

        At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §§

404.1520(d), 416.920(d). If so, then the plaintiff is presumed to be disabled if the impairment or

combination of impairments has lasted or is expected to last for a continuous period of at least 12

months. Id. at §§ 404.1509, 416.909. Otherwise, the ALJ proceeds to step four.

        At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. §§ 404.1520(e),

(f), 416.920(e), (f). If the plaintiff can perform past relevant work, then the inquiry ends because

the plaintiff is not disabled. Otherwise, the ALJ proceeds to the final step.




                                                  6
       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. §§ 404.1520(g), 416.920(g). If the ALJ determines that the

plaintiff can do so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be

disabled if the impairment or combination of impairments has lasted or is expected to last for a

continuous period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       Plaintiff 2 met the insured status requirements of the Social Security Act through

December 31, 2019. R. 21. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity between March 15, 2015, her alleged disability onset date, and March

22, 2018, the date of the administrative decision. Id.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

diabetes mellitus, sleep apnea, asthma, and arthritis. Id.

       At step three, the ALJ found that Plaintiff did not suffer an impairment or combination

of impairments that met or medically equaled the severity of any Listing. R. 21–22.

       At step four, the ALJ found that Plaintiff had the RFC to perform light work subject to

various additional postural and environmental limitations. R. 22–24. The ALJ also found that

this RFC permitted the performance of Plaintiff’s past relevant work as a security guard. R. 24.

The ALJ therefore concluded that Plaintiff was not disabled within the meaning of the Social

Security Act from March 15, 2015, her alleged disability onset date, through the date of the



2
 Plaintiff is referred to as male at some points in the record and as female at other points.
See, e.g., R. 379–83, 433, 436, 439, 444, 447, 450, 453, 459, 463, 466. However, neither
Plaintiff nor the Commissioner raises an issue in this regard.

                                                  7
decision. Id.

       Plaintiff disagrees with the ALJ’s findings at step four and asks that the decision of the

 Commissioner be reversed and remanded for further proceedings. Plaintiff’s Brief, ECF No.

 14; Plaintiff’s Reply Brief, ECF No. 18. The Commissioner takes the position that his decision

 should be affirmed in its entirety because the ALJ’s decision correctly applied the governing

 legal standards, reflected consideration of the entire record, and was supported by sufficient

 explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF

 No. 15.

IV.    DISCUSSION

       Plaintiff raises a number of challenges to the ALJ’s decision, including, inter alia, that

the ALJ misstated the medical evidence, which undermined the RFC determination. Plaintiff’s

Brief, ECF No. 14, pp. 15–23; Plaintiff’s Reply Brief, ECF No. 18, pp. 1–5. This Court agrees.

       In making a disability determination, an ALJ must evaluate all record evidence.

Plummer, 186 F.3d at 433; Cotter, 642 F.2d at 704. Moreover, “[a]n ALJ must explain the

weight given to physician opinions. . . .” Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d

Cir. 2011) (citing 20 C.F.R. § 404.1527(f)(2)(ii)). An ALJ’s decision must include “a clear and

satisfactory explication of the basis on which it rests” sufficient to enable a reviewing court “to

perform its statutory function of judicial review.” Cotter, 642 F.2d at 704–05. Specifically, the

ALJ must discuss the evidence that supports the decision, the evidence that the ALJ rejected, and

explain why the ALJ accepted some evidence but rejected other evidence. Id. at 705–06; Diaz v.

Comm’r of Soc. Sec., 577 F.3d 500, 505–06 (3d Cir. 2009); Fargnoli, 247 F.3d at 42 (“Although

we do not expect the ALJ to make reference to every relevant treatment note in a case . . . we do

expect the ALJ, as the factfinder, to consider and evaluate the medical evidence in the record

                                                  8
consistent with his responsibilities under the regulations and case law.”). Without this

explanation, “the reviewing court cannot tell if significant probative evidence was not credited or

simply ignored.” Cotter, 642 F.2d at 705; see also Burnett v. Comm’r of Soc. Sec., 220 F.3d 112,

121 (3d Cir. 2000) (citing Cotter, 642 F.2d at 705). Accordingly, “the ALJ still may choose

whom to credit but ‘cannot reject evidence for no reason or the wrong reason.’” Sutherland v.

Comm’r Soc. Sec., 785 F. App’x 921, 928 (3d Cir. 2019) (quoting Morales, 225 F.3d at 317); see

also Nazario v. Comm’r Soc. Sec., 794 F. App’x 204, 209–10 (3d Cir. 2019) (“We have also

held that although the government ‘may properly accept some parts of the medical evidence and

reject other parts,’ the government must ‘provide some explanation for a rejection of probative

evidence which would suggest a contrary disposition.’”) (quoting Adorno v. Shalala, 40 F.3d 43,

48 (3d Cir. 1994)); Cotter, 642 F.2d at 706–07 (“Since it is apparent that the ALJ cannot reject

evidence for no reason or for the wrong reason, . . . an explanation from the ALJ of the reason

why probative evidence has been rejected is required so that a reviewing court can determine

whether the reasons for rejection were improper.”) (internal citation omitted).

       In addition, “‘[a] cardinal principle guiding disability eligibility determinations is that the

ALJ accord treating physicians’ reports great weight, especially when their opinions reflect

expert judgment based on a continuing observation of the patient’s condition over a prolonged

period of time.’” Nazario, 794 F. App’x at 209 (quoting Morales, 225 F.3d at 317); see also

Brownawell v. Comm’r of Soc. Sec., 554 F.3d 352, 355 (3d Cir. 2008) (stating that an ALJ

should give treating physicians’ opinions “great weight”) (citations omitted); Fargnoli, 247 F.3d

at 43 (3d Cir. 2001) (stating that a treating physician’s opinions “are entitled to substantial and at

times even controlling weight”) (citations omitted). However, “[a] treating source’s opinion is

not entitled to controlling weight if it is ‘inconsistent with the other substantial evidence in [the]

                                                   9
case record.’” Hubert v. Comm’r Soc. Sec., 746 F. App’x 151, 153 (3d Cir. 2018) (quoting 20

C.F.R. § 404.1527(c)(2)); see also Brunson v. Comm’r of Soc. Sec., 704 F. App’x 56, 59–60 (3d

Cir. 2017) (“[A]n ALJ may reject the opinion of a treating physician when it is unsupported and

inconsistent with the other evidence in the record.”). However, “[i]n choosing to reject the

treating physician’s assessment, an ALJ may not make speculative inferences from medical

reports and may reject a treating physician’s opinion outright only on the basis of contradictory

medical evidence and not due to his or her own credibility judgments, speculation or lay

opinion.” Morales, 225 F.3d at 317 (internal quotation marks and citations omitted). The ALJ

must consider the following factors when deciding what weight to accord the opinion of a

treating physician: (1) the length of the treatment relationship and frequency of examination; (2)

the nature and extent of the treatment relationship; (3) the supportability of the opinion; (4) the

consistency of the opinion with the record as a whole; (5) the treating source’s specialization;

and (6) any other relevant factors. 20 C.F.R. §§ 404.1527(c)(1)–(6), 416.927(c)(1)–(6).

Accordingly, “the ALJ still may choose whom to credit but ‘cannot reject evidence for no reason

or the wrong reason.’” Sutherland v. Comm’r Soc. Sec., 785 F. App’x 921, 928 (3d Cir. 2019)

(quoting Morales, 225 F.3d at 317); see also Nazario, 794 F. App’x at 209–10 (“We have also

held that although the government ‘may properly accept some parts of the medical evidence and

reject other parts,’ the government must ‘provide some explanation for a rejection of probative

evidence which would suggest a contrary disposition.’”) (quoting Adorno v. Shalala, 40 F.3d 43,

48 (3d Cir. 1994)); Morales, 225 F.3d at 317 (“Where . . . the opinion of a treating physician

conflicts with that of a non-treating, non-examining physician, the ALJ may choose whom to

credit[.]”); Cotter, 642 F.2d at 706–07 (“Since it is apparent that the ALJ cannot reject evidence

for no reason or for the wrong reason, . . . an explanation from the ALJ of the reason why

                                                 10
probative evidence has been rejected is required so that a reviewing court can determine whether

the reasons for rejection were improper.”) (internal citation omitted).

           Here, at step four of the sequential evaluation, the ALJ found that Plaintiff had the RFC

to perform a limited range of light work as follows:

           After careful consideration of the entire record, the undersigned finds that the
           claimant has the residual functional capacity to perform light work as defined in 20
           CFR 404.1567(b) and 416.967(b) except the claimant is limited to occasional
           postural maneuvers, except never climbing ropes, ladders, and scaffolds; and
           avoiding concentrated exposure to temperature and humidity extremes, must avoid
           even moderate exposure to fumes, odors, dust and gases.

R. 22. In support of this RFC determination, the ALJ afforded “great weight” to the opinion of

Plaintiff’s treating physician, Ifekhar Kadri, M.D., FACC, that Plaintiff should avoid heavy

lifting:

           Dr. Ifekhar Kadri indicated that the claimant should avoid heavy lifting based on
           the above impairments (Ex. 8F, p. 13 [R. 445]). This opinion is given great weight,
           as it is consistent with the impact that the combined severe impairments have on
           the claimant, and the limitations were incorporated into the above residual
           functional capacity.

R. 23. Although the ALJ credited Dr. Kadri’s repeated statement, “Avoid heavy lifting,” see,

e.g., R. 439, 445, 447, the ALJ did not explain why he at the same time implicitly discounted Dr.

Kadri’s other findings, including arthritis in both of Plaintiff’s knees, 1-2+ edema, +2 peripheral

pulses, swelling of the limbs, chest pain and borderline left ventricular hypertrophy, unspecified

hypertensive heart disease without heart failure, and Dr. Kadri’s comment that Plaintiff “is not

able to walk much.” R. 436, 438–39, 441, 443, 445–47, 450, 454, 457. Significantly, an apparent

attempt to address at least some of Dr. Kadri’s specific findings was entirely unsuccessful:

“Furthermore, while the claimant showed some swelling and degenerative changes in the spine

and knees (Ex. 8F, p. 4; Ex. 6F, p. 6, 7).” R. 23 [sic].



                                                   11
       Although an ALJ is free to determine whether and to what extent to credit a treating

physician’s opinions, the ALJ cannot reject evidence from a treating physician “for no reason[.]”

Morales, 225 F.3d at 317 (citation and internal quotation marks omitted); see also Fargnoli, 247

F.3d at 43 (stating that when an ALJ “weigh[s] the credibility of the evidence, he must give some

indication of the evidence that he rejects and his reason(s) for discounting that evidence.”).

       In addition, by crediting only Dr. Kadri’s opinion that Plaintiff should avoid “heavy

lifting,” while ignoring other positive findings in Dr. Kadri’s records, the ALJ improperly

engaged in prohibited “cherry picking.” See Pastuch v. Comm’r of Soc. Sec., No. CV 17-989,

2018 WL 2018063, at *9 (D.N.J. May 1, 2018) (“The ALJ must not ignore the opinions of

treating professionals or cherry pick evaluations, diagnostics, or opinions that support a

particular conclusion.”); DeJesus v. Colvin, No. CIV. 14-4798, 2015 WL 4902159, at *8 (D.N.J.

Aug. 17, 2015) (“Adopting only portions of an opinion that support the ALJ’s RFC findings

while failing to address those portions that contradict them . . . will not suffice as an adequate

explanation.”); Cintron v. Comm’r of Soc. Sec., No. 2:13-CV-7125, 2014 WL 6800613, at *10

(D.N.J. Dec. 2, 2014) (“An ALJ cannot rely on portions of documents from the record without

also refuting ‘the statements made therein that contradict his findings.’”) (quoting Cadavid v.

Comm’r of Soc. Sec., No. CIVA 12–7214, 2014 WL 839453, at *9 (D.N.J. Feb. 26, 2014)); cf.

DeJesus v. Colvin, No. CIV. 14-4798, 2015 WL 4902159, at *8 (D.N.J. Aug. 17, 2015)

(“Adopting only portions of an opinion that support the ALJ’s RFC findings while failing to

address those portions that contradict them . . . will not suffice as an adequate explanation.”)

(citations omitted). An ALJ’s decision must contain “sufficient development of the record and

explanation of findings to permit meaningful review.” Jones, 364 F.3d at 505. The ALJ’s

consideration of Dr. Kadri’s findings and opinions does not satisfy this standard.

                                                 12
       Moreover, it is unclear to what extent this error infected the ALJ’s determination of

Plaintiff’s RFC. R. 22–24. Thus, the Court cannot meaningfully review the ALJ’s RFC finding

and determine whether substantial evidence supports that finding at step four. See Murphy v.

Comm’r of Soc. Sec., No. 1:19-CV-20122, 2020 WL 7022746, at *6 (D.N.J. Nov. 30, 2020)

(“The ALJ’s reliance on this misconception, along with other unsupported mischaracterizations

of Plaintiff’s physical abilities . . . permeates the ALJ’s decision. As stated above, these errors

cannot be separated from the ALJ’s analysis of other record evidence such that the Court may

determine whether substantial evidence supports the ALJ’s RFC analysis.”).

       This Court concludes that remand of the matter for further consideration is appropriate

even if, upon further examination of these issues, the ALJ again concludes that Plaintiff is not

entitled to benefits. Cf. Zuschlag v. Comm’r of Soc. Sec. Admin., No. 18-CV-1949, 2020 WL

5525578, at *8 (D.N.J. Sept. 15, 2020) (“On remand, the ALJ may reach the same conclusion,

but it must be based on a proper foundation.”); Jiminez v. Comm’r of Soc. Sec., No. CV 19-

12662, 2020 WL 5105232, at *4 (D.N.J. Aug. 28, 2020) (“Once more, the ALJ did not provide

an adequate explanation that would enable meaningful review, and the Court once more cannot

determine what role lay speculation played in the ALJ’s rejection of this detailed functional

assessment from Dr. Marks.”); Cassidy v. Colvin, No. 2:13-1203, 2014 WL 2041734, at *10 n.3

(W.D. Pa. May 16, 2014) (“Nevertheless, that the ALJ may have misinterpreted or

misunderstood Dr. Kaplan’s findings with regard to Plaintiff's postural activities does not

absolve her of her error. Rather, it highlights the need for an ALJ to fully explain her findings.

Otherwise, the district court is left to engage in this sort of speculation about how an ALJ arrived

at her decision.”). The Court therefore concludes that the decision of the Commissioner must be




                                                  13
reversed, and the matter must be remanded to the Commissioner for further consideration of

these issues. 3

V.      CONCLUSION

        For these reasons, the Court REVERSES the Commissioner’s decision and REMANDS

the matter for further proceedings consistent with this Opinion and Order.

        The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).

        IT IS SO ORDERED.



Date: June 23, 2021                                  s/Norah McCann King
                                                   NORAH McCANN KING
                                             UNITED STATES MAGISTRATE JUDGE




3
  Plaintiff asserts a number of other errors in the Commissioner’s final decision. Because the
Court concludes that the matter must be remanded for further consideration of Dr. Kadri’s
findings, the Court does not consider those claims.
                                                   14
